Title: From George Washington to Samuel Huntington, 27 November 1780
From: Washington, George
To: Huntington, Samuel


                        
                            Sir,
                            Hd Qrs 27th Novr 1780.
                        
                        I have the honor to introduce to your acquaintance the Count de Damas, a Capt. in the guards of the King of
                            France and Aide De Camp to the Count De Rochambeau. He is a Gentleman of the first distinction in his country, and to
                            great personal merit adds a warm zeal for the service of America, which cannot fail to recommend him to your Excellency’s
                            particular esteem and attentions—I have the honor to be very respectfully Yr Excellys Most Obed. & hum. st.
                        
                            G. W—n
                        
                    